The appellant insurance carrier, the State Insurance Fund, questions the form and manner of payment of an award of death benefits ,to a dependent incompetent adult daughter of a deceased employee. On a former appeal a prior award was reversed and remitted for further consideration because the form and manner of its payments were found erroneous (see 273 App. Div. 836). The payee of the award is an inmate of the Creedmoor State Hospital and permanently totally disabled by reason of dementia praecox, and has no committee of her property. The present award is for sixty-seven past weeks, totalling $234.50 and directs its payment to the director of the hospital for the benefit of the incompetent. This we consider authorized by subdivision 14 of section 34 of the Mental Hygiene Law which provides that the moneys of such incompetent shall be placed to the credit of the inmate and disbursed on the order of the director “ to provide luxuries, comforts and necessities ” of the inmate, “ including support and burial expenses.” On the argument the Attorney-General represented that the amount of the award is so small that it would doubtless be used to provide luxuries and comforts for this incompetent and not for or on account of her cost and maintenance in the hospital. On the assumption that the director will act accordingly, we affirm the order and decision appealed from thus avoiding the necessity of the appointment of a committee with its accompanying expense. Decision and award affirmed, without costs. Present — -Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ. [gee post, p. 949.]